                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEN NAPIER,                                   )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )     Case No. 3:17-cv-535-PPS-MGG
                                               )
 LOUIS DREYFUS COMPANY LDAI                    )
 HOLDINGS, LLC,                                )
                                               )
        Defendant.                             )
                                               )


                                 OPINION AND ORDER

       This is a slip and fall case. Defendant Louis Dreyfus Company LDAI Holdings

has moved for summary judgment. [DE 26.] It does so on a narrow basis. Its sole

argument is that plaintiff Ken Napier has failed to provide any evidence that Louis

Dreyfus had actual or constructive knowledge of the hazardous conditions which

allegedly caused Napier to slip and fall while on Louis Dreyfus’s property. But in

opposition, Napier has offered just enough evidence to create a triable issue of material

fact as to whether Louis Dreyfus had notice of the hazardous condition (biodeisel fuel

on the ground). Accordingly, I will deny the motion.

                                        Background

       At the time of the accident, Napier was working as truck driver, transporting

biodeisel for a company called SJA Transportation. He would pick up his truck in the

morning, drive to Louis Dreyfus’s property (a biodeisel terminal or storage facility it

seems), fill his tanker, and then deliver the biodeisel to filling stations near the
Ohio/Indiana border. [DE 40-1 (Deposition of K. Napier) at 14:11-18:4.] He did this

approximately three times a day, five days a week, over the course of several months in

2015. [Id.]

       On the morning of November 9, 2015, Napier was engaged in his regular work

routine when he slipped and fell while on Louis Dreyfus’s property. According to

Napier, he did not see biodiesel on the ground when he exited his truck, but as he

walked towards the back of the tanker, he stepped on the liquid and slipped. [Id. at

36:5-37:14.] He fell between the curb and his truck and landed on his backside, hitting

his head against the cub. [Id. at 39:24-40:8.] Napier further testified at his deposition that

while he personally did not see the spill prior to his fall, he was told by an employee of

Louis Dreyfus at the “guard shack” near the loading area that there had been a spill the

day before and that it had not been cleaned up. [Id. at 50:1-51:6.] As a result of the fall,

Napier suffered personal injuries and has claimed other damages, the extent of which

are not relevant for purposes of the present motion.1




       1
         During a telephone status conference with the court on August 20, 2018, I asked
counsel about the extent of Napier’s injuries. Because the extent of those injuries was
not clear from the pleadings or adequately explained during the telephone conference, I
asked the parties to submit supplemental briefing on the amount in controversy so that
I could be sure I had jurisdiction pursuant to 28 U.S.C. § 1332. The parties subsequently
did [DE 41 and 42] and have made clear that plaintiff’s alleged medical bills, worker’s
compensation claim, lost earnings, and damages for pain and suffering are capable of
exceeding $75,000. Accordingly, I am satisfied that I have jurisdiction to hear and
decide this case. See Oshana v. Coca-Cola Co., 472 F.3d 506, 510 (7th Cir. 2006); McMillan
v. Sheraton Chi. Hotel & Towers, 567 F.3d 839, 844 (7th Cir. 2009).

                                              2
                                          Discussion

I.     Governing Law

       Federal Rule of Civil Procedure 56 governs a motion for summary judgment.

Summary judgment will be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). To prevail, a party can either point to undisputed facts

supported by evidence or point to an absence of evidence as to some element of the

other party’s claim or affirmative defense. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (holding that summary judgment is appropriate “against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial”). Louis

Dreyfus has moved under the latter approach.

       When deciding a motion for summary judgment, I must review the evidence

presented and construe all facts and draw all inferences from those facts “in the light

most favorable to the non-moving party.” Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d 644,

649 (7th Cir. 2014). In order for the non-moving party to prevail, “all that is required is

that sufficient evidence supporting the claimed factual dispute be shown to require a

jury or judge to resolve the parties’ differing versions of the truth at trial.” First Nat.

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288–89 (1968).

       A slip and fall case is a type of negligence suit. “The tort of negligence has three

elements: (1) a duty owned by the defendant to the plaintiff; (2) a breach of that duty;



                                               3
and (3) injury to the plaintiff resulting from the defendant’s breach.” Christmas v.

Kindred Nursing Ctrs. Ltd. P’ship, 952 N.E.2d 827, 878 (Ind. Ct. App. 2011). Under Indiana

law, the scope of the duty owed in a premises liability case is dictated by the status of

the individual who is on the property. There are three status groups: trespassers,

licensees, and invitees. Burrell v. Meads, 569 N.E.2d 637, 639 (Ind. 1991). Here, the parties

agree that because Napier was on Louis Dreyfus’s land in connection with business and

was duly authorized to be there, he has the status of an invitee.

       “[A] landowner owes the highest duty to an invitee: a duty to exercise reasonable

care for his protection while he is on the landowner’s premises.” Burrell, 569 at 639

(citing Hammond v. Allegretti, 311 N.E. 821 (Ind. 1974)). The duty to an invitee is

breached by a condition on the land when the landowner “(a) knows or by the exercise

of reasonable care would discover the condition, and should realize that it involves an

unreasonable risk of harm to such invitees, and (b) should expect that they will not

discover or realize the danger, or will fail to protect themselves against it, and (c) fails to

exercise reasonable care to protect them against the danger.” Id. at 640 (quoting

Restatement (Second) of Torts § 343 (1965)).

       What this all means is that, when considering a summary judgment motion in a

premises liability case, the defendant need not present evidence affirmatively showing a

lack of notice of the dangerous condition. Instead, the burden is on the plaintiff to

present evidence that shows that the defendant was aware of the dangerous condition.

And as noted above, evidence of either actual notice or constructive notice will do.


                                               4
Failure by the plaintiff to point to evidence of the property owner’s actual or

constructive knowledge of an unreasonable dangerous condition will result in a grant

of summary judgment in favor of the property owner. Austin v. Walgreen Co., 885 F.3d

1085, 1089 (7th Cir. 2018).

II.    Evidence of Louis Dreyfus’s Constructive or Actual Knowledge

       Having distilled the legal framework governing the claim, it’s time to assess the

facts. The key piece of evidence is Napier’s deposition testimony. Napier testified that

on the morning of the accident, an employee of Louis Dreyfus (whose name Napier did

not recall) told him that there had been a biodiesel spill the day before. [DE 40-1 at

48:18-19.] Thus, according to Napier, the spill was present for several hours and was

known by at least one of Louis Dreyfus’s employees at the time Napier entered the

property. [Id. at 50:10-24.] Napier says that this statement creates a disputed issue of

material fact as to whether or not Louis Dreyfus had actual or constructive knowledge

about the spill.

       Louis Dreyfus did not file a reply brief, and has not objected to the admissibility

of this testimony. Nonetheless, I think it prudent to assess the admissibility of the

proffered evidence if I’m going to base my ruling on it. In a roundabout way, Napier

tells me that the statement by the unknown employee is not hearsay because it was

made during the scope of their employment. I can surmise that Napier is arguing that

these statements are party admissions and thus not hearsay under the Federal Rules of

Evidence.


                                            -5-
       A statement is not hearsay if it “is offered against an opposing party” and “was

made by the party’s agent or employee on a matter within the scope of that relationship

and while it existed.” Fed. R. Evid. 801(d)(2)(D). “In considering whether statements are

admissible under this rule, [I] must determine if the employee was authorized by his

employer regarding the matter about which he allegedly spoke.” Stagman v. Ryan, 176

F.3d 986, 996 (7th Cir. 1999) (citation omitted).

       It is unclear, based on the record before me, who made these alleged statements

to Napier, but it seems it was one of two Louis Dreyfus employees: John Etchison or Jeff

Bickel. At his deposition, Napier testified that it was the “liquid handler” who told him

this but Napier did not remember that man’s name. [See DE 40-1 at 50:1-51:1.] Louis

Dreyfus’s corporate representative testified that Jeff Bicklel was the liquid handler the

day of the accident, that John Etchison was the truck loader, and that Bickel did not

recall the accident. [DE 40-4 (Deposition of K. Anderson) at 16:13-25; id. at 20:15-23.] But

later in the same deposition, Louis Dreyfus’s corporate representative testified that John

Etchison was the liquid handler. [Id. at 24:13-23.] Another Louis Dreyfus employee,

Thelma Ehrick identified Bickel as the liquid handler. [DE 40-2 (Deposition of T. Ehrick)

at 20:11-15.] Finally, for what it is worth, in his brief, Napier says it was Etchison who

was the liquid handler. [DE 40 at 6.] But the evidence does not definitively show who

was the liquid handler and who allegedly made these statements.

       Nonetheless, given the testimony from Louis Dreyfus’s corporate representative

that both Bickel and Etchison were liquid handlers, I think it safe to assume it was one


                                             -6-
of these two individuals. And while Napier has not pointed me to any specific job

description or deposition testimony of either Bickel or Etchison describing their duties,

it seems logical that monitoring whether or not biodeisel had spilled onto the ground is

within the scope of a liquid handler’s employment. Consequently, this testimony would

appear to be a nonhearsay admission by one of Louis Dreyfus’s employment which

may be used against it as a party to this case. While a plaintiff’s testimony that an

employee of defendant told him about the spill before it happened is not the most

definitive evidence, it is enough to prevent Louis Dreyfus from prevailing on summary

judgment, as I must draw all inferences in favor of Napier at this stage. Whether that

will be enough to carry the day at trial is yet to be seen.

       Of course, this evidence cuts both ways because it also shows that Napier himself

was aware of the condition causing his fall when he entered the property. But assessing

the comparative knowledge of an invitee and a landowner goes to the question of

breach, not of duty. Rhodes v. Wright, 805 N.E.2d 382, 388 (Ind. 2004) (“Whether a

landowner has superior knowledge goes to the question of breach, not of duty, and it is

one factor among many used to determine if there was a breach.”). And that is but

another question of fact that must be resolved at trial. Nagel v. N. Indiana Pub. Serv. Co.,

26 N.E.3d 30, 47 (Ind. Ct. App. 2015) (“[E]ven if the danger here was obvious, it is a

question of fact as to whether NIPSCO could or should have done more to reduce the

danger[.]”) (reversing grant of summary judgment in premise liability lawsuit). At

bottom, it will be up to a jury to decide if there was a breach of the duty and if so,


                                             -7-
whether Napier should be assessed with any comparative fault for the damages he has

incurred.

III.   Alleged Spoliation of Evidence

       Napier also raises a spoliation argument in support of his opposition to

summary judgment. This second aspect of Napier’s argument is less persuasive, but

because he raises it in his briefing, I will address it. Napier argues that Louis Dreyfus

had video footage of the area where he fell but that video longer exists. It appears his

argument is that because this video does not exist, I should rule that spoliation has

occurred, infer that the video would have shown the existence of biodiesel on the

ground at the time of the accident, and that I should use this inference as support in

favoring of his argument that Louis Dreyfus had knowledge of the spill.

       Before I address this specific issue, however, I must lay out the basics of

spoliation under Indiana law. Napier points me to Coates v. Johnson & Johnson, 756 F.2d

524, 551 (7th Cir. 1985) to argue that the “prevailing rule” on spoliation is that bad faith

destruction of evidence gives rise to a “strong inference” that the evidence “would have

been unfavorable to the party responsible for its destruction.” [DE 40 at 7.] Coates is a

federal civil rights case under Title VII alleging racial discrimination in employment.

The case before me is a diversity of citizenship case, so state and not federal law

governs the issue of spoliation. Allstate Ins. Co. v. Sunbeam Corp., 53 F.3d 804, 806 (7th

Cir. 1995); ArcelorMittal Indiana Harbor LLC v. Amex Nooter, LLC, 2018 WL 509890, at *1

(N.D. Ind. Jan. 23, 2018) (“duty to preserve pre-suit evidence is governed by Indiana


                                             -8-
state law, not federal law”); Bonilla v. Rexon Indus. Corp., 2015 WL 10792026, at *10 (S.D.

Ind. Aug. 19, 2015) (applying Indiana law on spoliation in context of summary

judgment in diversity case). As such, Coates is inapposite.

       “Spoliation is not an independent tort in Indiana, but Indiana law does allow

courts to fashion remedies for spoliation, including the establishment of a factual

inference that the evidence which has been destroyed or altered would, in its original

form, be unfavorable to the party responsible.” Bonilla, 2015 WL 10792026, at *10

(citation omitted); Gribben v. Wal–Mart Stores, Inc., 824 N.E.2d 349, 354 (Ind. 2005).

Spoliation has two key elements under Indiana law: (1) the exclusive possession of

evidence by a party; and (2) the intentional destruction or suppression of evidence by

that party. Cahoon v. Cummings, 734 N.E.2d 535, 545 (Ind. 2000); Bonilla, 2015 WL

10792026, at *10.

       Napier has not fully addressed the spoliation issue given his focus on the federal

common law standard. While it seems entirely possible that the video surveillance

footage would have been in Louis Dreyfus’s “exclusive possession,” I have no way of

knowing that for sure. There has been no evidence of that offered. Indeed, it seems that

Louis Dreyfus’s surveillance footage may have been maintained by a third party

security contractor called Avigilon. [See DE 40-3.] And while Napier focuses on Louis

Dreyfus’s alleged bad faith in failing to following its own internal procedures regarding

accident investigation and viewing the video footage as part of the accident

investigation, that tells me nothing about whether or not it was intentionally destroyed


                                             -9-
or suppressed, as is required under Indiana law. Cahoon, 734 N.E.2d at 545; ArcelorMittal

Indiana Harbor, 2018 WL 509890, at *3 (discussing that while bad faith is an element of

spoliation under federal common law as defined by the Seventh Circuit, Indiana has

adopted no such requirement).

        Given Napier’s failure to meet the two fundamental requirements of spoliation

under Indiana law, I will not use any alleged spoliation as a basis to deny Louis

Dreyfus’s motion. Ultimately, and in any event, this is a matter best left to either a

motion in limine or for argument at the charge conference prior to submitting the case

to the jury. I need not wade any further into the issue now. If Napier wants to move for

an adverse inference instruction before or during trial, I will consider the motion at that

time.

                                        Conclusion

        For the foregoing reasons, defendant Louis Dreyfus Company LDAI Holdings,

LCC’s motion for summary judgment [DE 26] is DENIED.

        SO ORDERED on October 15, 2018.
                                                   /s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                            -10-
